Citation Nr: 1221175	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and wife.





ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder is manifested by anxiety, sleep disturbance, anger outbursts, flashbacks, depression, nightmares, hypervigilance, increased startle response, irritability, family and social relationship problems, panic attacks, social isolation, impaired impulse control, restricted affect, poor concentration, and hallucinations.

2.  The Veteran's service-connected posttraumatic stress disorder is of such severity to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 70 percent, but no more, for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a total disability rating based on individual unemployability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the issues on appeal, the Board is taking action favorable to the Veteran by granting a 70 percent evaluation for posttraumatic stress disorder (PTSD) and entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).  As the Veteran stated that he would be satisfied with the assignment of a 70 percent evaluation for his PTSD.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In an August 2006 rating decision, the RO granted service connection for PTSD and assigned an initial evaluation of 50 percent, effective September 12, 2003, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In May 2008, the Veteran filed the current claim seeking entitlement to an increased rating for his service-connected PTSD.  By a January 2009 rating decision, the RO continued the 50 percent evaluation for the Veteran's PTSD.  

The current regulations establish a general rating formula for mental disorders.      38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term 'such as' in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  A GAF score of 41-50 reveals serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  DSM-IV at 46-47.

VA treatment records dated in December 2008, April 2010, and August 2010 document the Veteran's ongoing treatment for his service-connected PTSD.  Cumulatively, the records show that the Veteran has described symptoms of sleep impairment, nightmares, inability to work due to his PTSD symptoms, and social isolation.  The VA treatment records show that the Veteran's PTSD is chronic, but stable.  

The Veteran was afforded a VA examination in October 2008.  The examiner did not review the claims file.  However, the electronic medical record was reviewed.  The Veteran reported that he last worked two years ago driving a truck part-time.  He stated that dealing with people was hard and he recalled one time when he came "unglued" around 2005.  He became angry at a co-worker and threw a time card at him.  He noted that he was not let go, but he resigned.  He said he could not handle the work anymore.  He stated that he was unable to work because he had problems dealing with people and anxiety when "things don't get to going right."  He stated that he got along fine with his wife although she did not stay around all the time because of his problems.  The Veteran stated that he had four children and that he spoke to his son three times per week on the phone.  He reported that he had no friends that he could trust, although he spoke to his brother on the phone.  In terms of activities, he stated that he took long walks and spent time with his cat and wife.  He stated that he refused to go grocery shopping due to problems with crowds and could not go to the movies.  He stated that he took long motorcycle rides.  

Objectively, the Veteran had poor memory and he was sometimes vague in conveying thoughts.  At first, he endorsed auditory verbal hallucinations, although the examiner commented that he seemed to be exaggerating the symptoms.  His grooming was within normal limits.  No inappropriate behavior was noted throughout the interview.  The Veteran reported occasional passive suicidal ideation approximately one to two times per month.  He stated that he never had a plan to harm himself or anyone else.  The Veteran noted he did not have problems in maintaining personal hygiene and other basic activities of daily living, although he found himself unable to do any shopping due to fear of crowds.  The Veteran had difficulty recalling the name of the day of the month or week.  He was oriented to person and purpose.  Immediate memory and short-term memory were impaired.  The Veteran also noted problems with long-term memory.  The Veteran denied any obsessive or ritualistic behavior.  Speech was of normal rate and rhythm, spontaneous and goal directed, with the exception of instances where he would become more hesitant and vague in his responses.  The Veteran reported panic attacks occurring once weekly.  He reported mild anxiety on examination, but also moderate, constant levels of anxiety during other portions of the interview.  The Veteran denied problems with impulse control, although stated that if he had to wait for very long, he would typically leave the situation, particularly if there were people around that made him nervous.  The Veteran reported sleep impairment consisting of waking up multiple times and being unable to sleep more than one and one-half hours at a time.  The examiner noted that the Veteran's symptoms were mild and that the symptoms appeared to be in partial remission.  The examiner assigned a GAF score of 65.  The examiner explained that the GAF score of 65 indicated mild symptoms and that the Veteran was generally functioning pretty well with the exception of not working.  It was not clear to the examiner the degree to which the Veteran's symptoms of PTSD prevent him from working.  

The Veteran contended that his complete disability picture was not adequately represented by the VA treatment records and the October 2008 VA examination report.  In an October 2009 statement, the Veteran explained that he was on edge almost every day and could suddenly become verbally violent.  He stated that he had a problem with memory and that he rode his motorcycle alone and isolates himself.  He stated that although he is married, he had to go off by himself for days at a time.  He explained how horrific his combat experience was and that he relived it every day.  During the December 2010 hearing before the Board, the Veteran described altercations during his prior employment, his extreme social isolation, and stated that he "can't put up with people."  He testified that he was not close with his four children and he had no friends.  He testified that sometimes he did not know where he was and could be irritable with anger outbursts. 

The Veteran's wife also submitted a December 2010 lay statement.  She explained that she wanted to clear up how the VA examinations made it sound as if the Veteran worked and had a large fleet of trucks.  She stated that since the time the Veteran filed his request for an increase, they sold the trucks, let go of drivers, and had no income for over a year.  She also stated that the Veteran's traveling was not a vacation.  She stated that they own a home in Colorado and when they go there, he would leave all day on solitary bike rides.  She stated that they had a long and difficult marriage.  If there was a social function, she went and the Veteran stayed home.  He would not go to the mall or Walmart and had alienated any friends that he had.  She stated that he also became irritable and had a temper.

In a private psychiatric evaluation, Dr. J.M. explained that the Veteran had severe PTSD with severe occupational and social impairment with deficiencies in most areas such as work, family, and mood, due to such symptoms as suicidal ideation, nearly-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  In the report, Dr. J.M. stated that he reviewed the entire claims file and spoke with the Veteran and his wife regarding the most recent VA examination in October 2008.  They discussed that the October 2008 VA examination report noted that he was better since he quit working but the Veteran stated that he had become worse since he stopped working.  Dr. J.M. noted that the Veteran and his wife strongly objected to the VA examiner's conclusion that the Veteran's PTSD symptoms were mild.  Dr. J.M. discussed the Veteran's symptoms including impaired impulse control, sleep impairment, panic attacks, hearing voices sometimes, memory loss, social isolation, flashbacks, depression, anger management issues, hypervigilance, increased startle response, and intrusive thoughts. Dr. J.M. also felt that the Veteran had a restricted range of affect as he described his inability to show affection to his grandchildren and that he could not express his feelings toward his wife.  With respect to impulse control, Dr. J.M. noted the Veteran's wife's statement that the Veteran had "no tolerance for stupidity or people who are abrasive."  She stated that he would "pop your head off."  Dr. J.M. assigned a GAF score of 52 due to the Veteran's frequent intrusive thoughts, severe sleep disturbance, suicidal ideation, and panic attacks.

Resolving all doubt in the Veteran's favor, a 70 percent evaluation, but no more, for PTSD is warranted for the entire period of time covered by the appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the totality of the evidence, including both the Veteran's statements, as well as the objective medical evidence of record.  The Board finds highly probative the Veteran's self-reported psychiatric symptoms, as well as those identified by his wife, especially with respect to his impaired impulse control and social isolation.  In this regard, these individuals are competent to report the Veteran's psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  

The evidence also shows that the Veteran's PTSD is manifested by recurrent nightmares and flashbacks; sleeplessness; angry outbursts, aggressive behavior, and impaired impulse control; restricted or constricted affect; anxious or depressed mood; hypervigilance; exaggerated startle response, impoverished social relationships and a lack of interest in communicating with others; avoidant behavior; markedly diminished interest or participation in social activities; feelings of detachment or estrangement from others; intrusive thoughts and recollections; feelings of distrust and suspiciousness towards others; isolation; increased symptoms of arousal; alcohol abuse; and occasional hallucinations and suicidal thoughts.  The objective medical evidence of record more nearly approximates occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment, thinking or mood due to the symptoms described above.  38 C.F.R. § 4.7 (2011).  While all symptoms listed for a 70 percent disability evaluation are not shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 70 percent evaluation are occupational and social impairment, with deficiencies in most areas.  In this case, the evidence of record demonstrates that this was met.  

Accordingly, based on all the evidence of record, the manifestations of the Veteran's PTSD meets the criteria contemplated for a 70 percent evaluation under the provisions of Diagnostic Code 9411.

The Veteran is not, however, entitled to a 100 percent evaluation for any period of time covered by the appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Although the Veteran was noted at times to have occasional suicidal thoughts or hallucinations, these symptoms alone are insufficient to warrant an initial 100 percent evaluation particularly where, as here, the suicidal thoughts and hallucinations were not described as persistent.  Additionally, gross impairment in thought processes or communication, intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, and/or memory loss for names of close relatives, own occupation, or own name is not shown.  Accordingly, a 100 percent evaluation is not warranted for any period of time covered by this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated pursuant to Diagnostic Code 9411,  the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's PTSD is manifested by anxiety, sleep disturbance, anger outbursts, flashbacks, depression, nightmares, hypervigilance, increased startle response, irritability, family and social relationship problems, panic attacks,  social isolation, restricted affect, poor concentration, and hallucinations.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 70 percent evaluation assigned herein.  An evaluation in excess of 70 percent is provided for PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  As noted above, the Veteran's PTSD is not manifested by total occupational and social impairment.  The criteria for a 70 percent evaluation reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation of 70 percent assigned herein is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

TDIU

The Veteran asserts that he is entitled to a TDIU.  Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  

Service connection is in effect for PTSD, currently rated as 70 percent disabling;  residuals of shell fragment wound of anterior chest, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; malaria, rated as noncompensably disabling; and hearing loss, rated as noncompensably disabling.  Therefore, the Veteran meets the schedular criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a).

The Veteran testified before the Board in December 2010 that due to his PTSD, he had limited concentration and could not interact with people.  He also testified that he had worked as a truck driver, but had not done so for a long time.  He stated that he had worked on and off but would only do short loads every now and then.  In a report of contact with the Veteran, he stated that he has not had full-time employment since 1986.  In a request for employment information in connection with a claim for disability benefits, Mercer Transportation noted that the Veteran worked as a truck driver from December 2004 to October 2006.  

In determining whether the Veteran's service-connected disorders are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment, consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's service-connected PTSD is of sufficient severity to warrant a 70 percent evaluation.  This disability evaluation reflects occupational and social impairment with deficiencies in most areas.  The Veteran's statements and hearing testimony, as well as the testimony provided by his wife, on the issue of the Veteran's unemployability due to his service-connected PTSD are competent and credible evidence, and therefore highly probative, particularly where the statements and hearing testimony were consistent with other information associated with the claims file, including the medical evidence described above and relied upon to assign a 70 percent evaluation.  

The October 2008 VA examiner indicated that the Veteran's neck, back and knees limited his employment.  However, a May 2008 VA treatment record noted that the Veteran had not been employed for the past year and that his occupation as a truck driver was not feasible.  

The January 2011 private vocational expert (C.A.Y.) reviewed the Veteran's claims file including the December 2010 private psychiatric evaluation.  It was noted that the Veteran had been unable to gain and sustain work since mid 2007.  C.A.Y. explained that the Veteran started to drive trucks in 1984 and that the earnings record from Social Security showed that 1984 was the year he earned the most wages.  He drove for a year or so but was upset by the other drivers, as well as the individuals that he met on the loading docks and elsewhere.  He had no skills that were transferable from his past employment.  C.A.Y. stated that his complaint regarding PTSD was that it affected his ability to relate to co-workers and supervisors, and to concentrate.  He had short-term memory loss, as well as concentration deficits.  The Veteran stated that he was unable to follow or remember directions without every turn written down and constantly referring to the directions.  His past career as a truck driver involved long periods of being on one's own, but he found that even the limited personal contacts involved were too much for the Veteran.  C.A.Y. explained that the Veteran could not sit quietly or read a book without slipping into memories of his Vietnam experience.  He went on long walks alone to keep his mind off of these memories.  In summary, C.A.Y. stated that the Veteran was unable to work in a cooperative fashion with others, and had opportunities for profitable trucking contracts but lost them because of his attitude.  The Veteran was easily upset with strangers and isolated himself from people.  C.A.Y. stated that the Veteran was unable to concentrate on simple and repetitive tasks.  He needed to isolate himself frequently and would miss too much time to be competitively employed.  His lack of sleep and fatigue would only add to his problems.  The Veteran was unable to deal with additional stresses, such as close supervision, deadlines, and other work-related conditions.  C.A.Y. stated that the Veteran was unable to gain or sustain gainful employment, which was "as likely as not" a result of his service-connected limitations.  

Dr. J.M. opined that the Veteran is unable to obtain and sustain substantially gainful employment as a result of his PTSD-related symptoms since at least mid 2007.  

The medical and other evidence of record, including the Veteran's statements indicates that the Veteran's service-connected PTSD is productive of serious symptomatology which precludes employability.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Based on the evidence of record, the Board finds that the Veteran is unable to obtain or retain substantially gainful employment due to his service-connected PTSD.  Accordingly, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to an increased evaluation of 70 percent, but no more, for service-connected PTSD is granted, subject to regulations governing the payment of monetary awards.

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


